MATHEWS, Circuit Judge.
Concerning this and five similar cases, appellant, the Territory of Alaska, plaintiff below, and appellee, Alaska Juneau Gold Mining Company, a West Virginia corporation, defendant below, have stipulated as follows:
“[Each] of the * *. * cases presents the same question for review on appeal, to-wit: a question of whether *559the Territorial Act upon which this action was based is constitutional and valid in all respects. This question arises in each case in exactly the same way, and it is not intended by the plaintiff to raise any other or further question upon this appeal. The question arose in the trial court in the following manner: The plaintiff brought an action under the provisions of Section 2161 Compiled Laws of Alaska 1933, as amended by Chapter 84, Session Laws of Alaska 1935. The defendant filed an answer challenging the validity and constitutionality of said action in so far as it applied to the cause before the court, for the reason stated in the answer, among other things. Thereupon the plaintiff filed a demurrer to said answer, and this demurrer, being overruled by the court and the plaintiff having elected to stand thereon, judgment was entered against the plaintiff and in favor of the defendant. To the ruling of the court in overruling the demurrer above stated, the plaintiff took an exception which is assigned as error and forms the basis of the appeal.”
Section 2161, Compiled Laws of Alaska 1933, was originally § 1 of c. 25, Session Laws of Alaska 1929, which became and is now Article 4 (§§ 2161 — 2203) of chapter 41, Title 2, Compiled Laws of Alaska 1933. Chapter 25 and Article 4 were and are, each of them, known as the Workmen’s Compensation Act of Alaska. Prior to March 14, 1935, §-2161 provided as follows:
“Any person, or persons, partnership, joint stock company, association or corporation employing five or more employees in connection with any business, occupation, work, employment, or industry carried on in this Territory, [with inapplicable exceptions], shall be liable to pay compensation, in accordance with the schedule herein adopted, to each of his, her, their or its employees who receives a personal injury by accident arising out of and in the course of his or her employment or to the beneficiaries named herein, as the same are hereinafter designated and defined in all cases where the employee shall be so injured and such injuries shall result in his or her death. * * *
*560“The compensation to which such employee so injured, or, in case of his or her death, if death results from such injury, such beneficiaries, shall be entitled, and for which such employer shall be legally liable, shall be as follows:
“(1) In the event of the death of any such employee resulting from such injury, where such employee at the time of his death was married, his widow shall be entitled to receive the sum of four thousand five hundred dollars.
“(2) In those cases where such married employee had children under the age of sixteen years at the time of his death, his widow shall be entitled to receive in addition to the sum above specified, the sum of nine hundred dollars for each child under the age of sixteen years, or child wholly dependent upon his or her parents for support by reason of mental or physical incompetency, or unborn or posthumous child, which such employee left at the time of his decease, but not to exceed in all the sum of nine thousand dollars.
“(3) In those cases where such employee left either father or mother or both, dependent upon him for support at the time of his death, the sum of nine hundred dollars each, shall be paid to such father or mother or both, in addition to the sum provided for and made payable to the widow. In no case, however, is the total sum to be paid hereunder to exceed the sum of nine thousand dollars and the payments to which the widow and children may be entitled shall be first paid out of said sum of nine thousand dollars.
“(4) In those cases where such deceased employee was unmarried at the time of his or her death survived by either his or her father or mother, who was at the time of his or her death dependent upon him or her for support, such father or mother shall be paid the sum of one thousand eight hundred dollars.
“(5) Where such deceased employee was unmarried and was survived by his or her father and mother both de*561pendent upon him or her for support at the time of his or her death, such father and mother dependent upon him or her for support, shall be paid the sum of one thousand eight hundred dollars [each].1
“(6) In those cases where such deceased employee was a widower at the time of his death, but left one or more minor orphan children, there shall be paid the sum of four thousand five hundred dollars and the further sum of nine hundred dollars for each orphan child under the age of sixteen years, provided the total amount paid shall not exceed nine thousand dollars. * * *
“(7) Provided, however, that if such beneficiary or beneficiaries as described in subdivisions 1 to 6, inclusive,, immediately preceding this subdivision be neither resident nor a citizen of the United States of America, then the amount due and payable to such beneficiary or beneficiaries, shall be in amounts as follows:
“(a) As to all beneficiaries, except a wife or minor children, fifty per centum of the sums set forth in subdivisions 1 to 6, preceding.
“(b) As to a wife or minor children, sixty per centum of the sums set forth in subdivisions 1 to 6 immediately preceding.
“Such amounts shall be in full settlement of all claims under this article.
“(8) In those cases where such deceased employee was, at the time of his or her death unmarried, and leaves no children nor father nor mother dependent upon him or her as above specified, the employer shall be required to pay the funeral expenses of the deceased not to exceed the sum of one hundred ninety-five dollars, and such other expenses, if any, arising after the injury and before the death, not to exceed the further sum of one hundred ninety-five dollars.”
Other paragraphs of subdivision (8) of § 2161 prescribed the compensation to be paid to injured employees in *562cases where such injuries did not result in death. These paragraphs are not here involved and are, therefore, not quoted.
By an Act of the Territorial Legislature (Session Laws of Alaska 1935, c. 84, §§ 1-4) approved March 14; 1935, subdivisions (4), (5) and'(7) and the first paragraph of subdivision (8) of § 2161 were amended to read as follows:
“(4) In those cases where such deceased employee was unmarried at the time of his or her death survived by either his or her father or mother, such father or mother shall be paid the sum of One Thousand Eight Hundred Dollars ($1,800.00); and in addition thereto, the employer shall be required to pay the funeral expenses, if any, arising after the injury and before the death, not to exceed One Hundred Ninety-Five Dollars ($195.00) and in addition thereto shall pay the Territory the sum of Two Thousand Two Hundred Dollars ($2,200.00), and such amount shall be credited to the current appropriation for allowance to aged residents.
“(5) Where such deceased employee was unmarried and was survived by his or her father and mother such father and mother shall be paid the sum of One Thousand Eight Flundred Dollars ($1,800.00) each and in addition thereto the employer shall be required to pay the funeral expenses, not to exceed the sum of One Hundred Ninety-five Dollars ($195.00) and such other expenses, if any, arising after the injury and before the death not to exceed One Hundred Ninety-five Dollars ($195.00) and in addition thereto shall pay the Territory the sum of Four Hundred Dollars ($400.00), and such amount shall be credited to the current appropriation for allowance to aged residents.”
“(7) Provided, however, that if such beneficiary or beneficiaries as described in subdivisions 1 to 6, inclusive, immediately preceding this subsection be neither resident nor a citizen of the United States of America, then the amount due and payable to such beneficiary or beneficiaries shall be in amounts as follows:
*563“(a) As to all beneficiaries, except a wife or minor children, fifty (50%) per centum of the sums set forth in subdivisions 1 to 6, immediately preceding, and fifty (50%) per centum shall be paid to the Territorial treasury, and such amount shall be credited to the current appropriation for allowance to aged residents.
“(b) As to a wife or minor children, sixty (60%) per centum of the sums set forth in subdivisions 1 to 6 immediately preceding, and forty (40%) per centum to the Territorial treasury, and such amount shall be credited to the current appropriation for allowance to aged residents.
“(8) In those cases where such deceased employee jvas, at the time of his or her death unmarried, and leaves no children nor father nor mother, the employer shall be required to pay the funeral expenses of the deceased not to exceed the sum of One Hundred Ninety-five ($195.00) Dollars, and such other expenses, if any, arising after the injury and before the death, not to exceed the further sum of One Hundred Ninety-five Dollars ($195.00), and in addition thereto shall pay to the Territory the sum of Four Thousand Dollars ($4,000.00), to be covered into the Territorial Treasury and credited to the current appropriation for allowance to aged residents.”
Basing its claim on subdivision (8) of § 2161, as amended, appellant sought by this action to recover of appellee $4,000, with interest, for the death of Eugene Quackenbush, resulting from an accidental injury received by him while employed as a “bulldozer” in appellee’s mine in Alaska, it being alleged and admitted that Quackenbush was at the time of his death unmarried, and that he left no children nor father nor mother. Appellee defended on the ground that section 2161, as amended, is invalid for several reasons. First, it was and is contended by appellee that the amending Act (chapter 84, Session Laws of Alaska 1935) embraces more than one subject and thus violates section 8 of the Organic Act of Alaska (Act of August 24, 1912, c. 387), 37 Stat. 514, 48 U.S.C.A. § 76, Compiled Laws of Alaska *5641933, § 474, which, with respect to Territorial legislation, provides: “ * * * No law shall embrace more than ■one subject, which shall be expressed in its title.”
Chapter 84 does clearly embrace more than one subject. It embraces (1) the subject of compensation to be paid by employers to injured employees and their dependents and (2) the subject of exactions imposed on employers for the benefit of aged residents of Alaska. These subjects .are distinct and unrelated. The aged residents for whose benefit the exactions are imposed need not be employees, nor former employees, nor dependents of employees, nor be in any way connected with or related to any employee, employer or employment in Alaska or elsewhere. Such exactions constitute a tax. Compare Yosemite Lumber Co. v. Industrial Accident Commission, 187 Cal. 774, 782, 204 P. 226, 230, 20 A.L.R. 994; Bryant v. Lindsay, 94 N.J.L. 357, 110 A. 823, affirmed, 96 N.J.L. 268, 114 A. 447. They •cannot, with reason or propriety, be called “compensation.”
It is further contended by appellee that one of the .two subjects embraced in chapter 84 — taxation of employers for the benefit of aged residents — is not expressed in its title or in the title of the Act (chapter 25, Session Laws of Alaska 1929)2 which it amends. The point is well taken. Chapter 25 is entitled: “An Act Relating to the measure and recovery of compensation of injured employees in all businesses, occupations, work, employments, and industries ■employing five or more employees in the Territory of Alaska, except domestic service, agriculture, dairying and the ■operation of railroads as common carriers, and relating to the compensation to designated beneficiaries where such injuries result in death, defining and regulating the liability of employers to their employees in connection with such business and industries and repealing Chapter 71, Session Laws of Alaska, 1915, Chapter 98, Session Laws of Alaska, 1923, Chapter 63, Session Laws of Alaska, 1925 and Chap*565ter 77, Session Laws of Alaska, 1927, all relating to the same subject and repealing all Acts and parts of Acts in conflict with this Act, and declaring an emergency.”
Chapter 84 is entitled: “An Act To amend Section 2161, 2162 and 2172, Compiled Laws of Alaska 1933,3 relating to the payment of compensation to injured workmen, etc.”
The subject of taxation of employers for the benefit of aged residents is not expressed in either title, ft is not germane to the subject of chapter 25 or any section thereof. Therefore, it could not, consistently with section 8 of the Organic Act, be incorporated therein by amendment. United States v. Howell, 5 Alaska 578, 584; 25 R.C.L., Statutes, § 115, pp. 870-871; 59 C.J., Statutes, § 400, pp. 816-819.
We conclude that, insofar as it requires or purports to require any employer to pay appellant any sum of money for or on account of injury to or death of any employee, section 2161, Compiled Laws of Alaska 1933, as amended by chapter 84, Session Laws of Alaska 1935, violates section 8 of the Organic Act and is, therefore, invalid.
. In view of the conclusion reached, other grounds on which appellee challenges the validity of section 2161, as amended, need not be considered.
Judgment affirmed.

 Session Laws of Alaska 1929, c. 25, § 1 (5).


 Compiled Laws of Alaska 1933, §§ 2161-2203.


 Session Laws of Alaska 1929, c. 25, §§ 1, 2, 12.